Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in responsive to RCE filed on 1/20/22. Claims 1-20 are pending.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.
 
Response to Amendment
Claims 1-20 are pending. Claims 1, 8 and 15 are amended.

Examiner Notes
This paragraph describes the treatment of admitted prior art.  A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims  1-2, 5-9, 12-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (US 2013/0080865 A1), hereinafter “Palm”, in view of AAPA (Applicant Admitted Prior Art as disclosed in as-filed background section of original disclosure and as pointed in Remarks filed on 2/23/21 pg. 2 support for amended limitation ¶ 0002), in further view of Sharma et al. (US 2016/0174110 A1), hereinafter “Sharma”.

As to claim 1, Palm disclose a computer-implemented method performed by a delegated device for a requesting device to delegate the delegated device to download data (Palm, ¶ 0027-0030), the method comprising: 
during a first time when the requesting device and the delegated device are connected to a first network, receiving a proxy download request from the requesting device (Making reference to FIGS. 1, 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device (first time when the requesting device), which may be sent from the user device 101 in step 201 upon a corresponding user input.  Within the second network 104 (i.e. first network which can be cellular network), the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101)) (Palm, ¶ 0018-0019, 0027-0030), the proxy download request being transmitted from the requesting device to the delegated device over an intranet of the first network (enabling the user device 102 to render the multimedia object involves functions of a proxy server 106 which is located in the second network 104 through which the user device 102 accesses the first network 103 in the configuration shown in FIG. 1. If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider; the second network 104 (first network) may include a public or private Wireless LAN (Local Area Network) (i.e. intranet) or similar wireless network providing the wireless part of the second network 102) (Palm, ¶ 0018-0019, 0027-0030); and 
during a second time when the delegated device is connected to a second network, the second time being after the first time, receiving a download based on the proxy download request via the second network (Making reference to FIGS. 1, 2a-2b, The proxy server 106 forwards the request (i.e. forwards the request second time; where the forwarding occurs after first time request was made by user) to the content server 102 and receives the requested web page from the content server 102 in step 202, if the requested web page is not stored in a web cache of the proxy server 106.  In case the web page is already stored in the web cache, the proxy server may retrieve the requested web page from the web cache; the content server 102 is located in a first network 103 (i.e. second network the internet)) (Palm, ¶ 0018-0019, 0027-0030).
Palm does not explicitly disclose the requesting device being stationary and configured to only access the first network.
However, AAPA (Applicant Admitted Prior Art) disclose the requesting device being stationary and configured to only access the first network (AAPA, ¶ 0002). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement AAPA’s teachings into Palm’s teaching of the requesting device being stationary and configured to only access the first network. This combination requires user to manually handle the data cap limitation in managing when the data exchanges occur or allow for overages to happen.
However, Palm- AAPA does not explicitly disclose the requesting device and the delegated device being associated with a user.
However, Sharma disclose the requesting device and the delegated device being associated with a user (the mobile device may periodically check the health of the WiFi link to determine if idle mode handover is desired or not (e.g., from WiFi to cellular i.e. delegated device which are associated with a mobile device of the user).  In one embodiment, the mobile device may do this by checking that at least a few IP packets are being received from the network at a periodic interval, such as ePDG keep alive packets and/or IP packets from Internet, among other possibilities.  IMS registration may be maintained if at least one IP packet is received successfully at each periodic interval) (0102-0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Sharma’s Palm’s- AAPA’s teaching of the requesting device and the delegated device being associated with a user. This combination enables providing a better user experience while attempting to minimize cost.

As to claim 2, Palm-AAPA-Sharma disclose the computer-implemented method of claim 1, further comprising: during a third time when the requesting device and the delegated device are connected to the first network and if the download is complete, transmitting the download from the delegated device to the requesting device over the first network (Moreover the proxy server 106 evaluates the request in step 203 and determines, whether the user device 101 belongs to a predetermined device type.  This evaluation may be made upon receiving the web page from the content server 102 (third time where content is retrieved from the content server 102, proxy server forwards the content that was requested by user device) as depicted in FIG. 2a or it may be already be made upon receipt of the request in the proxy server 10 before the request is forwarded to the content server 102 and/or before the web page is received in the response from the content server 102.) (Palm, ¶ 0018-0019, 0027-0033).

As to claim 5, Palm-AAPA-Sharma disclose the computer-implemented method of claim 1, wherein the download requires the requesting device to access an internet via the first network (Making reference to FIGS. 1, 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device (first time when the requesting device), which may be sent from the user device 101 in step 201 upon a corresponding user input.  Within the second network 104 (i.e. first network which can be cellular network i.e. 2G, 3G or 4G network as specified by the 3GPPP), the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101)) (Palm, ¶ 0018-0019, 0027-0030).

As to claim 6, Palm-AAPA-Sharma disclose the computer-implemented method of claim 5, wherein the first network is a data capped network (Making reference to FIGS. 1, 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device (first time when the requesting device), which may be sent from the user device 101 in step 201 upon a corresponding user input.  Within the second network 104 (i.e. first network which can be cellular network i.e. 2G, 3G or 4G network as specified by the 3GPPP), the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101)) (Palm, ¶ 0018-0019, 0027-0030).

As to claim 7, Palm-AAPA-Sharma disclose the computer-implemented method of claim 6, wherein the second network is a publicly available network (Making reference to FIGS. 1, 2a-2b, The proxy server 106 forwards the request (i.e. forwards the request second time; where the forwarding occurs after first time request was made by user) to the content server 102 and receives the requested web page from the content server 102 in step 202, if the requested web page is not stored in a web cache of the proxy server 106.  In case the web page is already stored in the web cache, the proxy server may retrieve the requested web page from the web cache; the content server 102 is located in a first network 103 (i.e. second network the internet)) (Palm, ¶ 0018-0019, 0027-0030).

Claims 8-9, 13-14 list all the same elements of claims 1-2, 5-7 but in a computer program product of a delegated device for a requesting device to delegate the delegated device to download data ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the computer program product to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 5-7 applies equally as well to claims 8-9, 13-14.  

Claims 15-16, 19-20 list all the same elements of claims 1-2, 5-6 but in a computer system of a delegated device for a requesting device to delegate the delegated device to download data, the computer system comprising: one or more computer processors ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the system to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 5-6 applies equally as well to claims 15-16, 19-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (US 2013/0080865 A1), hereinafter “Palm”, in view of AAPA (Applicant Admitted Prior Art as disclosed in as-filed background section of original disclosure and as pointed in Remarks filed on 2/23/21 pg. 2 support for amended limitation ¶ 0002), in further view of Sharma et al. (US 2016/0174110 A1), hereinafter “Sharma” as applied above in further view of Meenan et al. (US 2020/0314208 A1), hereinafter “Meenan”.

As to claim 3, Palm-AAPA-Sharma disclose the computer-implemented method of claim 1, but does not explicitly disclose further comprising: during the first time, determining a placement of the proxy download request in a queue, the queue including at least one further proxy download request from one of the requesting device, a further requesting device, or a combination thereof.
In an analogous art, Meenan discloses during the first time, determining a placement of the proxy download request in a queue, the queue including at least one or a combination thereof (the prioritization module determines the priority information of the browser or similar client device-based prioritization information; the prioritization module determines the prioritization information of a specific client device request.  This can include the prioritization information specified in the request itself that may be based on request protocol or similar factors.  As the content items are returned by the cache or origin server, the prioritization module can examine the content items to determine if they include information related to prioritization, at operation 305.  The content items can include information about their type or similar information that is collected to assist in the re-ordering of the content items for delivery to the client device.  In addition, a domain of the content items can include specific prioritization scheme information where the domain attempts to manage the prioritization of the responses for the content items) (Meenan, ¶ [0025- 0036], figs. 1 & 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Meenan’s teachings into Palm’s-AAPA-Sharma teaching of during the first time, determining a placement of the proxy download request in a queue, the queue including at least one further proxy download request from one of the requesting device, a further requesting device, or a combination thereof. This combination allows the prioritization module can improve performance and user experience in accessing network service by using prioritization strategy driven by the proxy server rather than the current approach of using prioritization based on browser assumptions.

As to claim 4, Palm-AAPA-Sharma-Meenan discloses the computer-implemented method of claim 3, wherein the queue is prioritized according to a respective file size value for the proxy download request and the at least one further proxy download request (the prioritization module determines the priority information of the browser or similar client device-based prioritization information; the prioritization module determines the prioritization information of a specific client device request.  This can include the prioritization information specified in the request itself that may be based on request protocol or similar factors.  As the content items are returned by the cache or origin server, the prioritization module can examine the content items to determine if they include information related to prioritization, at operation 305.  The content items can include information about their type or similar information that is collected to assist in the re-ordering of the content items for delivery to the client device.  In addition, a domain of the content items can include specific prioritization scheme information where the domain attempts to manage the prioritization of the responses for the content items; the bandwidth is split evenly across all requests in the group.  Bandwidth splitting is done at a frame-by-frame level where the next frame to be sent is evaluated as every frame of data is being prepared to be sent (assuming the data streams are chunked in a configurable frame size for processing (prioritize by size))) (Meenan, ¶ [0025- 0036], figs. 1 & 3). The Examiner supplies the same rationale for the combination of references Palm-AAPA- Meenan as in Claim 3 above.

Claims 10-11 list all the same elements of claims 3-4 but in the computer program product to carry out the steps of rather than method form.  Therefore, the claims 3-4 applies equally as well to claims 10-11.  
Claims 17-18 list all the same elements of claims 3-4 but in the system to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 3-4 applies equally as well to claims 17-18.  


Response to Arguments

(A) Applicant argues "... To further prosecution and without speculating as to the Examiner’s interpretation, the claims have been amended to recite “the proxy download request being transmitted from the requesting device to the delegated device over an intranet of the first network.” In this manner, the previously submitted arguments are further expanded with regard to personal devices as the request is transmitted over the first network via an intranet communication channel. The requesting device may therefore transmit the request over the intranet to the delegated device during a time where both the requesting device and the delegated device are connected to the first network. In rejecting the feature of receiving a proxy download request, the Examiner cites to a teaching in Palm directed toward a web page request that is transmitted to a web server that checks a web cache. 10/21/21 Office Action, p. 5, citing Palm, ¶ [0018], [0019], [0027]-[0030]. However, such a teaching involves the use of an internet and is not performed via an intranet as now recited in the claims. The AAPA and Sharma also do not disclose or suggest such a feature and therefore does not cure the deficiencies of Palm... ” (from remarks pages 8-9).
As to point (A), Examiner respectfully disagrees, applicants remarks filed on 1/20/22 pg 8 agree Palm disclose “the proxy download request being transmitted from the requesting device to the delegated device over an intranet of the first network”, via internet and not intranet.  Palm clearly disclose  i enabling the user device 102 to render the multimedia object involves functions of a proxy server 106 which is located in the second network 104 through which the user device 102 accesses the first network 103 in the configuration shown in FIG. 1. If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider; the second network 104 (first network) may include a public or private Wireless LAN (Local Area Network) (i.e. intranet) or similar wireless network providing the wireless part of the second network 102) (Palm, ¶ 0018-0019, 0027-0030).  Examiner interpret from Palm where network can be private network i.e. intranet.

(B) Applicant argues "... Independent claims 8 and 15 recite limitations that are substantially similar to claim 1. Thus, Palm, the AAPA, and Sharma, taken alone or in any combination, do not disclose or suggest the recitations of claims 8 and 15 for at least the reasons described above in regard to claim 1. Accordingly, it is respectfully submitted that claims 8 and 15 are allowable and the 35 U.S.C. § 103 rejection should be withdrawn for these claims. Claims 3, 4, 10, 11, 17, and 18 stand rejected under 35 U.S.C. § 103 as unpatentable over Palm in view of the AAPA and Sharma in further view of U.S. Publ. AppIn. No. 2020/0314208 to Meenan et al. (hereinafter “Meenan’”). 10/21/21 Office Action, p. 9. Claims 1, 8, and 15 were discussed above. Palm, the AAPA, and Sharma were described above. As described above, Palm in view of the AAPA and Sharma do not disclose or suggest the above recitation of claim 1. It is respectfully submitted that Meenan does not cure the deficiencies of Palm, the AAPA, and Sharma. Thus, Palm, the AAPA, Sharma, and Meenan, taken alone or in any combination, do not disclose or suggest the above recitation of claim 1. Because claims 3, 4, 10, 11, 17, and 18 depend from and include the limitations of allowable claims, it is respectfully submitted that these claims are also allowable..” (from remarks pages 9).
As to point (B), see Point (A).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
2/3/22